Citation Nr: 1203399	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to April 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2011, the Veteran testified during a hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his September 2011 Board hearing, the Veteran remarked that he had received ongoing treatment for his asthma from the Loma Linda VA Medical Center.  However, no records from the Loma Linda VAMC are of record.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for the Veteran from the Loma Linda VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Additionally, during his September 2011 hearing, the Veteran testified that he had been prescribed corticosteroids to treat his asthma.  He related that during the previous 18 months, he had seen his private doctor several times for treatment.  He indicated that he underwent this treatment from High Desert Primary Care.

On review of the claims file, the Board notes that no records from High Desert Primary Care are of record.  The Veteran's September 2011 testimony clearly indicates that other records pertinent to the appeal are available and have not been associated with the claims file.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form in order to allow for the release of the records from High Desert Primary Care.

Additionally, the Veteran's last VA respiratory examination was performed in January 2009.  During his September 2011 Board hearing, the Veteran asserted that the symptomatology he experiences due to his service connected asthma has increased in severity since his last VA examination.  Further, wheezing and asthma attacks are symptoms capable of lay observation, and so the Veteran's statements concerning increased asthma symptoms since his last examination are considered competent.

In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veteran's competent statements regarding an increase in the severity of his symptoms, the Board finds that the Veteran should be afforded a new VA examination in connection with his claim for a higher disability rating for his bronchial asthma.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service connected disability that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records (to particularly include the treatment records from Loma Linda VAMC referenced by the Veteran) and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from High Desert Primary Care referenced by the Veteran).  Any such records must be obtained and associated with the claims folder.  If any identified records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  After the receipt of any additional medical records obtained in accordance with this remand, the Veteran must be afforded a full VA examination, with an appropriate examiner, to determine the current severity of his service-connected asthma.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should be requested to review the entire claims file in conjunction with the examination.

A pulmonary function test, including FEV1 and FEV1/FVC measurements, and any other tests and studies deemed necessary by the examiner must be performed.  The examiner must specifically note the Veteran's present symptoms and complaints, reported frequency of asthma attacks and/or respiratory failure, reported treatment and medications with a discussion of dosages and frequency of use, and specific results from the requested pulmonary function test.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim of entitlement to service connection for asthma, currently rated as noncompensably disabling, must be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


